SANBORN, Circuit Judge
(concurring). In my opinion there was .no evidence to sustain the verdict on the second count of the indictment, there was fatal error in the charge -of the court relative to the trial of the third count, and I am unable to assent to the view that the defendant was lawfully convicted upon any count in the indictment except the sixth and seventh. I concur in the judgment of affirmance upon the sole ground that there was substantial evidence in support of the verdict of guilty on these two counts, and that the record fails to disclose any material error in the trial of the charges they set forth.